DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 01/31/2022 Non-Final Office Action, claims 1-19 were pending. Claims 1-7 and 9-12 were rejected. Claims 8 and 13-19 were objected to. 
In the Applicant’s 05/02/2022 Reply, claims 1, 8-11, and 13-19 were amended.
Claims 1-19 remain pending.

Remarks and Amendments
	Claims 1-7 and 9-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomena (i.e., natural products) without significantly more:

    PNG
    media_image1.png
    853
    623
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    852
    623
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    372
    624
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    167
    624
    media_image4.png
    Greyscale

	The Applicant argues that the claim is to a nature-based product produced by combining multiple components, therefore, the markedly different characteristics analysis should be applied to the nature-based combination rather than its component parts. (Reply, p. 8, referencing MPEP 2106.04(c)(II)(A)). However, the presently claimed combination does not occur in nature. Per MPEP 2106.04(c)(II)(A), 
When the nature-based product is a combination produced from multiple components, the closest counterpart may be the individual nature-based components of the combination. For example, assume that applicant claims an inoculant comprising a mixture of bacteria from different species, e.g., some bacteria of species E and some bacteria of species F. Because there is no counterpart mixture in nature, the closest counterparts to the claimed mixture are the individual components of the mixture, i.e., each naturally occurring species by itself. See, e.g., Funk Bros., 333 U.S. at 130, 76 USPQ at 281 (comparing claimed mixture of bacterial species to each species as it occurs in nature); Ambry Genetics, 774 F.3d at 760, 113 USPQ2d at 1244 (although claimed as a pair, individual primer molecules were compared to corresponding segments of naturally occurring gene sequence); In re Bhagat, 726 Fed. Appx. 772, 778-79 (Fed. Cir. 2018) (non-precedential) (comparing claimed mixture of lipids with particular lipid profile to "naturally occurring lipid profiles of walnut oil and olive oil").

In the present claims, because there is no counterpart mixture in nature, the closest counterparts to the claimed mixture are the individual nature-based components of the mixture, i.e., each naturally occurring species by itself. In addition, the Applicant argues the characteristics appropriate for analysis pertain to the biological activities. (Reply, pp. 8-9). However, in the case of the claimed compositions, the characteristics appropriate for analysis pertain to the substance of each extract, its chemical makeup, which is determined entirely by the plant source. The Applicant points to a demonstration that the claimed mixture of plant extracts exhibits certain bioactivity, however, there is no demonstration that the claimed mixture is other than the sum of its parts, no evidence that the combining the natural products changes their function. The fact the combination does not occur in nature does not establish subject matter eligibility. If it did, a garden salad would become patentable. 
	The Applicant’s specification demonstrates a greater than additive effect at pp. 37-38 with respect to a hot water extract of a mixture of Phellodendri Cortex, Schizonepetae Spica, Sophorae Radix, Glycyrrhizae Radix, Liriopis Tuber, and Radix Rehmanniae Exsiccate (1:1:1:1:1:1). This unexpected effect overcomes the 101 rejection, either because it demonstrates a markedly different characteristic or an inventive concept. However, the claims are not limited to a hot water extract of a mixture of Phellodendri Cortex, Schizonepetae Spica, Sophorae Radix, Glycyrrhizae Radix, Liriopis Tuber, and Radix Rehmanniae Exsiccate (1:1:1:1:1:1).
	In addition, the term “pharmaceutical composition” does not recite any specific form of the composition differentiating it from the nature-based products. However, specific forms such as a tablet or capsule cause a change in the absorption and delivery of the judicial exceptions, resulting in a markedly different characteristics. 	This rejection is maintained.

Rejections
35 U.S.C. 101: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 9-12 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomena (i.e., natural products) without significantly more, for the reasons put forth in the 01/31/2022 Non-Final Office Action. 

35 U.S.C. 112(b):  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 18 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 18 recites limitation, “a suspension,” followed by the narrower limitation, “a skin suspension.” Claim 18 also recites the limitation, “an emulsion,” followed by the narrower limitation, “a skin emulsion.” 

Conclusion
Claims 1-19 remain pending.
Claims 1-7 and 9-12 are rejected.
Claims 8 and 13-19 are allowed.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655